Opinion issued June 5, 2008
 







 





In The
Court of Appeals
For The
First District of Texas

____________

NO. 01-07-00236-CR
_____________

ERIC DEWAYNE SMALL, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 209th District Court 
 Harris County, Texas
Trial Court Cause No. 985103



MEMORANDUM  OPINION
	Appellant, Eric Dewayne Small, was convicted by a jury of murder, and, after
pleading true to one enhancement paragraph, the jury assessed his punishment at
confinement for 99 years.
	On March 24, 2006, the trial court sentenced appellant and signed a final
judgment in this case. The thirtieth day after sentencing fell on Sunday, April 23,
2006, and, therefore, the deadline for filing notice of appeal was Monday,  April 24,
2006.  See Tex. R. App. P. 4.1(a), 26.2(a)(1).
	On April 24, 2006, appellant's counsel, Arthur Washington, filed a motion for
new trial and a motion in arrest of judgment that extended the deadline for filing
notice of appeal to June 22, 2006.  Tex. R. App. P. 4.1(a), 26.2(a)(1).  The motions
were overruled by operation of law.  See Tex. R. App. P. 21.6, 21.8 (a), (c),  22.4(b). 
Therefore, the trial court's judgment became final 90 days after sentencing on June 22,
2006.  See Tex. R. App. P. 26.2.	 
	On March 13, 2007, 264 days after the deadline for filing a notice of appeal in
this case, appellant filed a pro se document entitled "petitioner's memorandum of law
in support of his petition for writ of habeas corpus requesting an out-of-time appeal." 
The district clerk's office treated the document filed on March 13, 2007 as a notice of
appeal and sent it to this Court.  This appeal followed.
	We construe the document filed on March 13, 2007 as a motion for  out-of-time
appeal.  Neither the trial court nor this Court has authority to grant an out-of-time
appeal.  The exclusive post-conviction  remedy in final felony convictions in Texas
courts is through a writ of habeas corpus pursuant to article 11.07 of the Code of
Criminal Procedure.  Tex. Code Crim. Proc. Ann. Art. 11.07 (Vernon Supp. 2007); 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) .
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	Any pending motions are denied as moot.
PER CURIAM 
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).